ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-337, recommending that as a matter of reciprocal discipline pursuant to Rule 1:20-14(E), DAVID WARREN DENENBERG of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1988, be reprimanded based on discipline imposed in the State of New York for violating New York Election Law § 17-122(7), conduct that in New Jersey constitutes a violation of RPC 8.4(b)(criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer), and good cause appearing;
It is ORDERED that DAVID WARREN DENENBERG is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.